United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palantine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-885
Issued: June 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from the merit decision of the
Office of Workers’ Compensation Programs dated October 26, 2006 denying his request for a
schedule award of greater than 41 percent. He also filed a timely appeal of the January 12, 2007
nonmerit decision denying the request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction to review the merits and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant has established that he has greater than 44 percent
of his right upper extremity, for which he received schedule awards; and (2) whether the Office
properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On July 30, 2002 appellant, then a 42-year-old flat sorting machine clerk, filed an
occupational disease claim alleging that he sustained an injury to his right shoulder as a result of
loading mail and lifting and pulling all-purpose containers, hampers and Tub-packs as part of his

federal employment. He indicated that he first became aware of the disease or illness on
June 17, 2002. By letter dated October 23, 2002, the Office accepted appellant’s claim for right
shoulder tendinitis, joint impingement and carpal tunnel syndrome. On November 12, 2002
appellant underwent a decompression of transverse carpal ligament for right carpal tunnel
syndrome. On April 1, 2003 appellant underwent an arthroscopy on the right shoulder. The
Office paid appropriate compensation and medical benefits.
On July 7, 2003 appellant filed a claim for a schedule award. By letter dated August 6,
2003, the Office stated that appellant was not entitled to a schedule award at that time as he was
currently under the care of a physician and had not yet reached maximum medical improvement.
In a report dated June 17, 2003, Dr. D.A. Minnis, a chiropractor, diagnosed postsurgical
release of right carpal tunnel syndrome with permanent residuals and applying the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
determined that appellant had a 40 percent impairment of the right upper extremity. He reached
the same assessment in a report dated October 20, 2003.
In a medical note dated September 16, 2003, Dr. J. Michael Morgenstern indicated that
appellant had reached maximum medical improvement and was scheduled to return to his regular
work duties. The Office referred appellant’s case to the Office medical adviser, who by note
dated October 6, 2003 indicated that he had an impairment of the right upper extremity of
41 percent. He noted as follows:
“Drs. Morgenstern and Minnis have submitted reports to the medical record for
review. [Appellant] continues to complain of intermittent pain in the distribution
of the scar on the right wrist that radiates into the right thumb. Physical
examination demonstrated increased two-point discrimination in the right median
nerve innervated digits awarding 25 percent RUE PPI [right upper extremity
permanent partial impairment] for [G]rade 2 sensory deficit in the distribution of
the median nerve according to [T]ables 16-15, p[age] 492 and [T]able 16-10,
p[age] 482 of the [A.M.A., Guides, (5th ed.)]. Pinch strength measured 7.5 dg in
the right hand which is normal according to [T]able 16-33, p[age] 509 of the
A.M.A., Guides. Grip strength measured 18.2 kg [kilograms] which awards an
additional 20 percent RUE PPI according to [T]ables 16-31 and 16-34, p[age] 509
of the A.M.A., Guide[s].
“Regarding to the [right] shoulder, [appellant] continues to complain of
intermittent discomfort in the right shoulder especially with overhead activity
allowing two PPI for [G]rade 3 in the distribution of the suprascapular nerve
according [to] p[age] 492 and [T]able 16-10, p[age] 482 of the [A.M.A., Guides].
Physical examination demonstrated normal range of motion and strength in the
right upper extremity.
“Use of the [C]ombined [V]alues [C]hart on p[age] 604 gives a right upper
extremity of 41 percent. Date of MMI [maximum medical improvement] is
estimated to have occurred as of September 16, 2003 when he was released from
Dr. Morgenstern’s care.

2

On October 6, 2003 appellant filed another claim for a schedule award. On January 8,
2004 the Office issued a schedule award in this case for a 41 percent impairment to the right
upper extremity. Furthermore, in a decision dated September 22, 2004, the Office issued a
schedule award to appellant for an additional three percent impairment to his right upper
extremity in a different case. Accordingly, appellant has received a total schedule award for 44
percent impairment of his right upper extremity.
Appellant requested an oral hearing and by decision dated August 26, 2004, the Office
hearing representative remanded the case for referral of him to a second opinion physician as he
found that there was no report in the record that accurately reflected appellant’s degree of
impairment. He noted that the report of Dr. Minnis was insufficient to establish degree of
impairment as Dr. Minnis was a chiropractor and is not considered a physician under the Federal
Employees’ Compensation Act as he was not treating a subluxation of the spine as demonstrated
by x-ray. She further noted that Dr. Morgenstern had not provided a sufficient description of
impairment to the shoulder upon which to base a schedule award.
On November 24, 2004 appellant filed a claim for an additional schedule award. In
support thereof, he submitted a medical report dated November 20, 2004 wherein
Dr. Jacob Salomon gave the results of his physical examination, which included range of motion
measurements and muscle strength testing. Dr. Salomon stated:
“I shall utilize the [A.M.A. Guides] and give the [appellant] a rating and feel the
rating could best be attributed to the muscle strength weakness to best evaluate his
impairment due to the fact that we have done it a few times [three] to [four] times
and it was done by [two physicians] with the same results. We will utilize [T]able
16-35, page 510, [G]rade 4 for muscle weakness. So for flexion at [G]rade 4,
[appellant] would be 6 percent, abduction at [G]rade 4 would be 3 percent and
internal rotation at [G]rade 4 would be 2 percent to obtain 11 percent impairment
rating due to muscle strength weakness of the right shoulder, this would then be
combined by the 10 percent for the arthroscopic surgery on [T]able 16-7 of
resection arthroplasty. Using the combined charts in the back of the book to
obtain a total of 20 percent right shoulder impairment, then to obtain the total
right PPI by combining all the other conditions. The carpal tunnel did not change
so that was at 33 percent that will be 46 percent impairment that will combine by
the previous impairment for the right elbow of 9 percent using the combined
charts of the back of the book, to obtain a total right PPI of 54 percent. He stated
that there was a previous rating given to him of 41 percent. If indeed this is tru[e]
41 percent would be subtracted from the above with the remainder being the
current impairment rating that was not accounted for.”
By letter dated January 13, 2005, the Office referred appellant for a second opinion
evaluation. In a medical report dated April 14, 2005, Dr. Edward S. Forman listed his
impressions as status post right shoulder arthroscopic subacromial decompression and status post

3

right carpal tunnel release. He found that appellant had a 33 percent permanent impairment of
the right upper extremity. Dr. Forman stated:
“According to [the] [A.M.A., Guides] [T]able 16-10 diminished light touch is
broken into different grades. At this time it is felt that [appellant] had a [G]rade 4
sensory deficit. This translates to 0 to 25 percent according to the [A.M.A.,
Guides]. In addition, [T]able 16-15 also in the [A.M.A., Guides], documents that
the maximum upper extremity (in layman’s term arm) impairment is due to one
side sensory deficit of the median nerve below the mid-forearm (the median nerve
extending down below the elbow) is 39 percent. In calculating these percentages
out the severity of the sensory deficit (25 percent) has been multiplied by the
maximum allowable upper extremity impairment (the amount of impairment
allowed for the arm) being 39 percent. An upper extremity impairment thus was
obtained of 10 percent. Grip strength which was also tested at this time is then
measured against [T]ables 16-31, 16-32 and 16-34 in the [f]ifth [e]dition of the
[A.M.A., Guides] to the right grip strength deficit. These values were 49 kg
minus 37 kg. This is divided by 49 kg equaling 24 percent of the strength loss.
Using additional tables in the [A.M.A., Guides] on the [C]ombined [V]alues
[C]hart on [p]age 604 corresponds to a partial permanent impairment for right
carpal tunnel syndrome of 32 percent. In regard to [appellant’s] [right] shoulder
the PPI determination based on [his] complaint of persistent pain even though he
does have full functional range of motion. According to [F]igures 15-40, 15-41,
15-43 and 15-46 document in the [A.M.A., Guides] there is no motor functional
deficit or impairment. According to [T]able 16-2 also of the [f]ifth [e]dition of
the [A.M.A., Guides] the suprascapular nerve corresponds with the supraspinatus
(a large nerve in the shoulder which corresponds with the supraspinatus one of the
four rotator cuff muscles) is consistent with a sensory deficit or pain of up to
[five] percent maximum examination impairment. In addition in determining the
impairment of the upper extremity (arm in layman’s term) due to sensory deficit
or pain according to [T]able 16-10, again in the [A.M.A., Guides, appellant] is a
[G]rade 4 with 25 percent sensory deficit. Multiplying this by the [five] percent
of the maximum upper extremity (arm) for impairment correlates with a [one]
percent upper extremity partial permanent impairment for the shoulder. Thus,
again using the [C]ombined [V]alues [C]hart on [p]age 604 of the [A.M.A.,
Guides, appellant] has been noted to have a 33 percent [PPI] of the right upper
extremity.”
On May 31, 2005 the Office found that appellant is not entitled to a greater schedule
award to the right upper extremity.
On September 19, 2006 appellant filed a claim for an additional schedule award.1

1

This claim references a date of injury of May 11, 2004, which would indicate that it was in reference to a
different claim by appellant for an injury to his left upper extremity. However, the file number assigned by the
Office was the file number for appellant’s June 17, 2002 injury i.e., file number 10-2013028.

4

By letter dated October 5, 2006, the Office asked the Office medical adviser to determine
the extent of permanent impairment of the upper extremities pursuant to the A.M.A., Guides.
The Office medical adviser noted that appellant already had received an award for a 44 percent
permanent impairment to the right upper extremity. In a report dated October 9, 2006, the Office
medical adviser opined:
“From my review of the medical records, [appellant] has been generously
awarded 41 RUE PPI primarily based on a sensory deficit and grip weakness as
residua from his carpal tunnel surgery. While determining that PPI is often more
art than science, I do not find substantive objective data to support any increase in
this PPI after review of all the additional medical data….
“Therefore, there is no objective evidence to support any increase in the 41
percent RUE PPI already awarded. Date of MMI remains September 16, 2003.”
By decision dated October 26, 2006, the Office denied appellant’s claim for an additional
schedule award to the right upper extremity.
In a form dated December 2, 2006 and postmarked December 8, 2006, appellant
requested an oral hearing. By decision dated January 12, 2007, the Office denied appellant’s
request for an oral hearing as it was not timely filed. The Office further reviewed appellant’s
request under its discretionary powers and determined that the issue could equally well be
addressed by requesting reconsideration from the Office and submitting evidence not previously
considered.
LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulations,3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, the Office has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.4 Office procedures direct the use of
the fifth edition of the A.M.A., Guides, issued in 2001, for all decisions made after
February 1, 2007.5

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

20 C.F.R. § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

5

The standards for evaluation of the permanent impairment of an extremity under the A.M.A.,
Guides are based on loss of range of motion, together with all factors that prevent a limb from
functioning normally, such as pain, sensory deficit and loss of strength. All of the factors should
be considered together in evaluating the degree of impairment.6 Chapter 16 of the fifth edition of
the A.M.A., Guides provides a detailed grading scheme and procedures for determining
impairments of the upper extremities due to pain, discomfort restricted motion, loss of sensation
or loss of strength.7 Chapter 16 specifies that flexion, extension, abduction, adduction, internal
rotation and external rotation are all to be considered in evaluating impairments of shoulder
motion.8 The A.M.A., Guides provides specific grading schemes for rating upper extremity
impairments due to restricted motion, including a lack of flexion and extension of the shoulder.9
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.10
ANALYSIS
Appellant has already received two schedule awards for impairment to his right upper
extremity. On January 8, 2004 the Office issued a schedule award in this case for a 41 percent
impairment of the right upper extremity. Furthermore, in a decision dated September 22, 2004,
the Office issued a schedule award for an additional 3 percent impairment to the right upper
extremity, for a total of 44 percent.
Dr. Minnis, appellant’s chiropractor, determined that appellant was entitled to a
40 percent impairment of the right upper extremity, which is less than the amount he was
awarded. At any rate, the Office properly determined that this report was not medical evidence
as Dr. Minnis, a chiropractor, is not considered a physician under the Act.11
However, the Board finds that a conflict in medical opinion arose between the opinion of
Dr. Salomon, appellant’s physician, who opined that appellant had a 54 percent impairment of
his right upper extremity and that of the second opinion physician, Dr. Forman, who found a
33 percent impairment of the right upper extremity.
6

See Paul A. Toms, 28 ECAB 403 (1987).

7

A.M.A., Guides, Chapter 16, The Upper Extremities, pages 433-521 (5th ed. 2001).

8

Id. at page 474, paragraph 16.4i, Shoulder Motion Impairment.

9

Figure 16-40, page 476 of the A.M.A., Guides is entitled Pie Chart of Upper Extremity Motion Impairments
Due to Lack of Flexion and Extension of Shoulder. Figure 16-43, page 477 of the A.M.A., Guides is entitled Pie
Chart of Upper Extremity Motion Impairments Due to Lack of Abduction and Adduction of Shoulder. Figure
16-46, page 479 of the A.M.A., Guides is entitled Pie Chart of the Upper Extremity Motion Impairments Due to
Lack of Internal and External Rotation of Shoulder.
10

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

11

In the absence of a diagnosis of spinal subluxation, a chiropractor is not considered a physician and the report is
of no probative value. Thomas R. Horsfall, 48 ECAB 180 (1996).

6

In determining that appellant had a 54 percent impairment of his right upper extremity,
Dr. Salomon noted that, in the last impairment rating of appellant, he had a 33 percent
impairment rating for carpal tunnel syndrome and that this rating had not deteriorated. He also
noted that appellant’s right elbow remained at 9 percent impairment. Dr. Salomon then found an
11 percent impairment based on a Grade 4 impairment to appellant’s right shoulder; specifically
noting 6 percent for flexion, 3 percent for abduction and 2 percent for internal rotation. He then
noted a 10 percent impairment for arthroscopic surgery. Using the combined values tables, he
indicated that this yielded a 20 percent right shoulder impairment. When Dr. Salomon combined
this finding with the prior 33 percent impairment due to carpal tunnel syndrome he found a
46 percent impairment. He then combined the 9 percent impairment due to the right elbow and
found that this yielded a 54 percent impairment.12 Dr. Forman, however, found that appellant
established a 33 percent impairment of his right upper extremity based on a 1 percent upper
extremity impairment for the shoulder and a right carpal tunnel syndrome impairment of
32 percent. He then noted no motor functional deficit or impairment.13 Finally, the Office
medical adviser determined that there was no objective evidence to support an increase above the
41 percent schedule award for the right upper extremity previously awarded. Accordingly, there
is an unresolved conflict between appellant’s physician, Dr. Salomon, and the second opinion
physician, Dr. Forman. The case must be remanded to the Office for referral to an impartial
medical examiner for resolution of the conflict.
CONCLUSION
The case is not in posture for decision.14

12

For support thereof, Dr. Salomon specifically mentions utilizing the A.M.A., Guides, Figures 16-46, page 510
and Table 16-7.
13

Dr. Forman utilized the A.M.A., Guides, Figures 15-40, 15-41, 15-43 and 15-46 for determining no motor
functional deficit or impairment. He utilized Table 16-10 to determine that appellant had a sensory deficit of
1 percent upper extremity impairment for the shoulder.
14

In light of the resolution of this issue, the issue with regard to oral hearing is moot.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 26, 2006 and January 12, 2007 are vacated and this case
is remanded to the Office for further consideration consistent with this opinion.15
Issued: June 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

By decision dated February 15, 2007, the Office denied appellant’s request for reconsideration. As appellant
filed his appeal before this Board on February 12, 2007 and the Office and the Board cannot have jurisdiction over
the same issue at the same time, this decision is null and void. Therefore, any decision issued during the pendency
of appellant’s appeal before this Board is null and void. Douglas E. Billings, 41 ECAB 880, 895 (1990).

8

